Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 1 of 16 PageID: 213



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                          :
                                          :
    MASTERANK WAX, INC.,                  :
                                          : 1:19-cv-12245-NLH-JS
                   Plaintiff,             :
                                          : OPINION
          v.                              :
                                          :
    RFC CONTAINER, LLC, INDEVCO           :
    MANAGEMENT RESOURCES, INC.,           :
    DS SMITH PLC, JOHN DOE (1-10)         :
    (representing unknown                 :
    individual defendants), and
    ABC CORPORATION (1-                   :
    10)(representing unknown              :
    defendant companies, parent           :
    companies subsidiaries and/or         :
    agents thereof)                       :
                                          :
                   Defendants.
                                          :
                                          :


APPEARANCES:

DAVID E. MAYLAND
STRASSER & ASSOCIATES
7 EAST RIDGEWOOD AVENUE
PARASMUS, NJ 07652

MAXIMILIAN RICH
STRASSER & ASSOCIATES
7 EAST RIDGEWOOD AVENUE
PARASMUS, NJ 07652

      On behalf of Plaintiff

ADAM EDWARD GERSH
FLASTER/GREENBERG PC
1810 CHAPEL AVENUE WEST
CHERRY HILL, NJ 08002
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 2 of 16 PageID: 214




DANIEL ERIC GORMAN
TROUTMAN SANDERS LLP
875 THIRD AVENUE
NEW YORK, NY 10022

ERIC ROBERT CLENDENING
FLASTER/GREENBERG PC
1810 CHAPEL AVENUE WEST
CHERRY HILL, NJ 08002

      On behalf of Defendants.


HILLMAN, District Judge

      Plaintiff, Masterank Wax, Inc., filed a seven-count

complaint against Defendants, RFC Container, LLC, Indevco

Management Resources, Inc., and DS Smith, Plc in May 2019.

Defendant RFC Container, LCC brought four counterclaims against

Masterank Wax, Inc. in August 2019.        Presently before the Court

is RFC Container, LLC’s motion to dismiss counts one and four of

Masterank Wax, Inc.’s complaint and Masterank Wax, Inc.’s motion

dismiss all four counterclaims.        For the reasons stated below,

the Court will grant RFC Container, LLC’s motion and deny

Masterank Wax Inc’s motion.

                                Background

      Plaintiff, Masterank Wax, Inc. (“Masterank”), is a business

involved in shipping wax products.        Masterank is a California

corporation with its principal place of business in Pittsburg,

California.    In 2014, Masterank began delivering shipments of
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 3 of 16 PageID: 215



paraffin wax to RFC Container, LLC (“RFC”).          RFC is in the

business of producing containers, including specialty

containers, and coated containers used for storage of seafood

and fresh produce.     RFC is a limited liability company

established under the laws of Delaware with its principal place

of business in Vineland, New Jersey.

       RFC is held by Indevco Management Resources, Inc. (“IMRI”).

IMRI is a corporation incorporated under the laws of Delaware

with its principal place of business in Arlington, Virginia.             DS

Smith, Plc (“DS Smith”) is a subsidiary of IMRI.           DS Smith is a

British Public Limited Company organized under the laws of the

United Kingdom with its principal place of business in London,

England.

       When Masterank and RFC entered into an agreement in 2014,

Masterank assigned a dedicated salesperson to communicate with

RFC.    Until May 2016, Masterank and RFC agree that Masterank

shipped multiple deliveries of wax to RFC in Vineland, New

Jersey and RFC made multiple payments for these deliveries.

Masterank alleges that this functioning agreement stopped in May

2016 when it sent four shipments of paraffin wax to RFC but did

not receive payment.      Masterank alleges it shipped another two

shipments of paraffin wax to RFC in June 2016 and did not

receive any payments.      Finally, Masterank alleges that it sent a
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 4 of 16 PageID: 216



further two shipments of paraffin wax to RFC in July 2016 and

never received payment.

      In May 2019, Masterank filed its first amended complaint in

the District of New Jersey alleging seven counts against RFC,

IMRI and DS Smith.     These counts are: (1) negligence; (2) breach

of contract; (3) unjust enrichment; (4) fraud; (5) book account;

(6) quantum meruit; and (7) indebtedness.

      On August 14, 2019, RFC brought a number of counterclaims

against Masterank.     These counterclaims included: (1) breach of

contract; (2) breach of warranty; (3) promissory estoppel; (4)

unjust enrichment.

      RFC alleged that Masterank’s pricing was meant to be

inclusive of all costs, as is the industry standard.           RFC

further alleged that Masterank had employed “net-invoicing”

practices, under which it had assumed responsibility for all

added costs, including fees and taxes assessed on gross receipt

of wax purchases.     According to RFC, this is also industry

standard.

      RFC further asserts that despite Masterank’s continuous and

repetitious contacts with New Jersey, it did not register with

the state of New Jersey and did not pay New Jersey Petroleum

Gross Receipts Taxes (“PGRT”).       RFC Container contends that it

was subject to a random state audit, during which it was

assessed PGRT plus interest and penalties.          In total, RFC
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 5 of 16 PageID: 217



contends the amount of PGRT, interest, and penalties exceeded

one million dollars.

      RFC further alleges that when it raised this issue with

Masterank, Masterank acknowledged liability and offered to give

RFC a discount on future wax purchases to compensate RFC for its

loses.   However, before RFC could take advantage of this

discount, RFC alleges that it discovered that Masterank had

shipped contaminated wax.       According to RFC, Masterank

acknowledged that this wax was contaminated and promised to send

alternate wax.     RFC alleges that though Masterank was able to

secure alternate wax, it chose not to send it because Masterank

would then have to honor its discount agreement.           RFC alleges

that it relied on this misrepresentation from Masterank and

suffered significant damages as a result.

      On August 14, 2019, RFC filed a motion to dismiss Counts

One (Negligence) and Four (Fraud) of Masterank’s First Amended

Complaint.    Masterank filed its brief in opposition to RFC’s

motion to dismiss on September 3, 2019.         Masterank contested the

motion to dismiss with respect to its fourth claim, but did not

contest the motion to dismiss with respect to its first claim.

      On September 4, 2019, Masterank filed its own motion to

dismiss RFC’s counterclaims.       These matters have been fully

briefed and are ripe for adjudication.
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 6 of 16 PageID: 218



                                Discussion

   A. Subject Matter Jurisdiction

      The Court has subject matter jurisdiction over these claims

pursuant to 28 U.S.C. § 1332 because complete diversity exists

among the parties to this suit and the value of the rights

sought to be protected exceeds $75,000.

   Venue is proper under 28 U.S.C. § 1391(b)(2).

   B. Standard for Motion to Dismiss Under Fed. R. Civ. P.
      12(b)(6)

      Federal Rule of Civil Procedure 12(b)(6) provides that a

court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.”       Fed. R. Civ. P. 12(b)(6).       In

considering a motion under Federal Rule of Civil Procedure

12(b)(6), the Court must accept all well-pleaded allegations in

the complaint as true and view them in the light most favorable

to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

2005); see also Philips v. Cnty. Of Allegheny, 515 F.3d 224, 228

(3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

12(b)(6), [a district court is] . . . required to accept as true

all factual allegations in the complaint and draw all inferences

from the facts alleged in the light most favorable to” the

plaintiff).    A pleading is sufficient if it contains a “short

and plain statement of the claim showing that the pleader is

entitled to relief.”      Fed. R. Civ. P. 8(a)(2).
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 7 of 16 PageID: 219



      When weighing a motion to dismiss, the Court does not ask

“whether a plaintiff will ultimately prevail, but whether the

claimant is entitled to offer evidence to support the

claims[.]’”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n. 8

(2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions.’”) (citations omitted).

      In applying the Twombly/Iqbal standard, a district court

will first “accept all of the complaint’s well-pleaded facts as

true, but may disregard any legal conclusion.”          Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

556 U.S. at 678).     Next, the Court will “determine whether the

facts alleged in the complaint are sufficient to show that the

plaintiff has a ‘plausible claim for relief.’”          Id. at 211

(citing Iqbal, 556 U.S. at 679).

      To meet this standard, a “complaint must do more than

allege the plaintiff’s entitlement to relief.”          Id.; see also

Philips, 515 F.3d at 234 (“The Supreme Court's Twombly

formulation of the pleading standard can be summed up thus:

‘stating . . . a claim requires a complaint with enough factual

matter (taken as true) to suggest’ the required element.            This

‘does not impose a probability requirement at the pleading

stage,’ but instead ‘simply calls for enough facts to raise a
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 8 of 16 PageID: 220



reasonable expectation that discovery will reveal evidence of’

the necessary element.”) (citing Twombly, 550 U.S at 556).            The

party moving to dismiss under 12(b)(6) “bears the burden of

showing that no claim has been presented.”          Hedges, v. United

States, 404 F.3d 744, 750 (3d Cir. 2005).

   C. Standard under Fed. R. Civ. P. 9(b)

      Federal Rule of Civil Procedure 9(b) imposes a heightened

pleading standard on fraud-based claims.         This rule provides

that “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P.9(b) (emphasis added).         The 9(b) standard is

independent of the standard applicable to motions made under

12(b)(6).    Cal. Pub. Employees Ret. Sys. V. Chubb Corp., 394

F.3d 126, 144 (3d Cir. 2004).       Because of this difference in

standards, plaintiffs may not benefit from the same inferences

they enjoy under a 12(b)(6) analysis if they fail to meet the

heightened pleading requirements.        See id. at 156.

      Rule 9(b) does not “requir[e] every material detail of the

fraud, such as date, location, and time” but “plaintiffs must

use alternative means of injecting precision and some measure of

substantiation into their allegations of fraud.”           In re

Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 216 (3d

Cir. 2002) (internal quotation marks omitted).          The purpose of

this requirement is to “place the defendant on notice of the
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 9 of 16 PageID: 221



precise misconduct with which is it charged.”          Frederico v. Home

Depot, 507 F.3d 188, 200 (3d Cir. 2007).         Courts will be

“sensitive to situations in which sophisticated defrauders may

successfully conceal the details of their fraud” and relax the

rigid requirements of Rule 9(b) as appropriate.          In re

Rockefeller, 311 F.3d at 216 (citing In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1417 (3d Cir. 1997)).

Nevertheless, even in cases where the defendant “retains control

over the flow of information, ‘boilerplate and conclusory

allegations will not suffice.       Plaintiffs must accompany their

legal theory with factual allegations that make their

theoretically viable claim plausible.’” Id. (quoting In re

Burlington, 114 F.3d at 1418).

   D. Economic Loss Doctrine

      The economic loss doctrine “defines the boundary between

the overlapping theories of tort law and contract law by barring

the recovery of purely economic loss in tort.”          Peters v.

Countrywide Home Loans, Inc., 2016 WL 2869059, at *4 (D.N.J.

2016) (citing Travelers Indem. Co. v. Dammann & Co., 594 F.3d

238, 244 (3d Cir. 2010)).       The rationale for this doctrine is

that “[t]ort principles . . . are better suited for resolving

claims involving unanticipated injuries, and contract principles

are generally more appropriate for determining claims for
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 10 of 16 PageID: 222



consequential damages that parties have or could have

address[ed] in their agreement.”        Id.

      The economic loss doctrine does not bar claims for fraud in

the inducement of a contract.        Id. (citing Bracco Diagnostics

Inc. v. Wynn Environmental Sales Co., 2018 WL 3455479, at *3

(D.N.J. 2018)); see also Wilhelm Ruess GmbH & Co. KG,

Lebensmittel Werk v. E. Coast Warehouse & Distrib. Corp., 2018

WL 3122332, at *5 (D.N.J. 2018) (“A well-settled exception to

the economic loss doctrine is fraud in the inducement of a

contract or an analogous situation based on pre-contractual

misrepresentations.”).      When assessing whether this exception

applies, courts “distinguish between claim intrinsic to the

contract, which are barred by the doctrine, and claims extrinsic

to the contract, which are not barred by the doctrine.”            Id.

(quoting Ribble Co. v. Burkert Fluid Control Sys., 2016 WL

6886869, at *3 (D.N.J. Nov. 22, 2016)).          A claimant relying on

this exception must allege that the “underlying allegations

involve misrepresentations unrelated to the performance of the

contract, but rather precede the actual commencement of the

agreement.”    Id. (quoting State Capital Title & Abstract Co. v.

Pappas Bus. Servs. LLC, 646 F.Supp.2d 668, 676 (D.N.J. 2009)).

   E. Masterank’s Claims

      Because Masterank did not contest RFC’s motion to dismiss

its first count of negligence, the Court will consider this
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 11 of 16 PageID: 223



count dismissed with prejudice.        The Court will now consider

whether to dismiss Masterank’s fourth count for fraud.            For the

reasons stated below, the Court will grant RFC’s motion to

dismiss this claim.

      Masterank alleges that RFC knew that it had received and

was keeping eight shipments of wax over a period of three

months.    Masterank further alleges that RFC knew that these

shipments were valued at approximately $255,371.10.            According

to Masterank, RFC retained these shipments of wax despite never

intending to pay for them.       Masterank alleges that this

intentional conduct induced Masterank into sending more wax,

based on the belief that RFC would pay for the deliveries it

received.

      RFC contends that this claim should be dismissed because it

failed to state a claim of fraud with adequate specificity and

this claim is barred by the economic loss theory.           The Court

finds that Masterank’s claim was stated with adequate

specificity but is nonetheless barred by the economic loss

theory.

      Masterank has not merely relied on boilerplate or

conclusory allegations of fraud.        Masterank included details

about the shipments it alleges were subject to RFC’s fraudulent

retainer, including the dates, location, and quantity of its

shipments.    Taking into account the level of detail alleged by
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 12 of 16 PageID: 224



Masterank, RFC has adequate notice of the conduct with which it

has been charged.      The Court finds that Masterank has met the

heightened pleading standard under Federal Rule of Civil

Procedure 9(b).

      However, Masterank’s claim of fraud concerns anticipated

consequential damages that could have been addressed by its

agreement with RFC.      The Court finds Masterank’s claim of fraud

is intrinsic to the contract and therefore barred by the

economic loss theory.      Masterank has failed to allege that the

RFC’s misrepresentations were unrelated to the performance of

the contract.     Instead, Masterank is alleging that RFC

represented that it would perform its end of the contract by

making payments and failed to do so.

      The Court will dismiss Masterank’s fourth count for fraud

because the claim is barred by the economic loss theory.

   F. RFC’s Counterclaims

      When considering Masterank’s motion to dismiss RFC’s

counterclaims, the Court will accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the RFC.       See Evancho, 423 F.3d at 350.

Masterank bears the burden of showing that RFC Container has

failed to present a claim.       See Hedges, 404 F.3d at 750.        The

Court will deny Masterank’s motion to dismiss.
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 13 of 16 PageID: 225



Counterclaim 1: Breach of Contract

      The Court finds that RFC has included enough factual matter

to suggest the required elements of a breach of contract claim.

See Philips, 515 F.3d at 234.        To make a claim for breach of

contract at this point, RFC must allege “(1) a contract between

the parties; (@) a breach of that contract; (3) damages flowing

therefrom; and (4) that the party stating the claim performed

its own contractual obligations.”        Frederico, 507 F.3d at 204.

      RFC has alleged that Masterank and RFC negotiated terms of

an agreement for paraffin wax.        RFC further alleges that

Masterank breached this agreement by failing to pay New Jersey

PGRT.   RFC also plead that as a result of this failure to pay

New Jersey PGRT, RFC had to pay over one million dollars in

PGRT, interest, and penalties.        Finally, RFC alleges that it

performed its contractual obligations by purchasing the wax from

Masterank.

      The Court finds that RFC has adequately stated a claim for

breach of contract.      The Court will deny Masterank’s motion to

dismiss with respect to this counterclaim.



Counterclaim 2: Breach of Warranty

      In Cooper v. Samsung Electronics America Inc., 374

Fed.Appx.250, 253 (3d Cir. 2010) the Third Circuit applied the

same standard from Frederico to a breach of express warranty
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 14 of 16 PageID: 226



claim.    The Court finds that RFC has stated a claim for breach

of warranty.     The Court will deny Masterank’s motion to dismiss

with respect to this counterclaim.



Counterclaim 3: Promissory Estoppel

      To sustain a claim for promissory estoppel, RFC must allege

four elements of promissory estoppel: “(1) a clear and definite

promise; (2) made with the expectations that the promise will

rely on it; (3) reasonable reliance; and (4) definite and

substantial detriment.”       Scagnelli v. Schiavone, 538 Fed.Appx.

192, 194 (3d Cir. 2013).

      RFC has alleged that it discussed payment of the PGRT with

Masterank.    At this time, RFC alleges that Masterank

acknowledged its liability for the PGRT and offered to give RFC

a discount on future purposes.        RFC contends that it reasonably

relied on this promise by not seeking recovery for the damages.

RFC further alleges that it discussed the contaminated wax with

Masterank.    At this time, RFC alleges that Masterank

acknowledged that the wax was contaminated and offered to

provide alternate wax.      RFC contends that it reasonably relied

on this promise and suffered damages as a result.

      Masterank contends that RFC has failed to allege that there

was a “clear and definite promise” between the two parties.

This Court has previously recognized that New Jersey courts
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 15 of 16 PageID: 227



“increasingly ‘relax the strict adherence’ to a heightened

standard of proof for the ‘clear and definite promise’ element

of a promissory estoppel claim.”        Stewart v. Greyhound Lines,

Inc., 2012 WL 1530, at *3 (D.N.J. Jan. 4, 2012) (citing Pop’s

Cones, Inc. v. Resorts Int’l Hotel, Inc., 307 N.J.Super. 461,

469 (App.Div. 1998)).

      The Court finds that the promises to provide a discount and

to secure alternate wax are sufficiently pleaded to state a

claim for promissory estoppel.        The Court will deny Masterank’s

motion to dismiss with respect to this counterclaim.



Counterclaim 4: Unjust Enrichment

      A cause of unjust enrichment “requires proof that the

defendants received a benefit and that retention of that benefit

without paying would be unjust.”        Ciser v. Nestle Waters North

America Inc., 596 Fed.Appx. 157, 160 (3d Cir. 2015).

      RFC alleged that it purchased wax from Masterank.           RFC

alleged that Masterank did not pay New Jersey PGRT for any of

the wax products that it sold to RFC.         RFC was then subject to a

random state audit and was assessed the PGRT, interest, and

penalties.    In sum, RFC alleges that because Masterank failed to

fulfill its promises to RFC to pay the PGRT, Masterank has been

unjustly enriched at the expense of RFC.
Case 1:19-cv-12245-NLH-JS Document 43 Filed 05/27/20 Page 16 of 16 PageID: 228



      The Court finds that RFC has stated a claim for unjust

enrichment.    The Court will deny Masterank’s motion to dismiss

with respect to this counterclaim.

                                 Conclusion

      For the reasons stated above, the Court will grant RFC’s

motion to dismiss counts one and four of Masterank’s complaint

and deny Masterank’s motion to dismiss RFC’s counterclaims.

      An appropriate order will be entered.



Date:   May 27, 2020___                    s/ Noel L. Hillman______
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
